UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MIRZA KUNJUNDZIC, a/k/a Mirza Kujundzic,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cr-00639-PJM-2)


Submitted:   December 16, 2014            Decided:   December 23, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis A. Pommett, III, LAW OFFICES OF NATHANSON & POMMETT,
P.C., Baltimore, Maryland, for Appellant. James Andrew Crowell,
IV, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mirza Kunjundzic appeals his conviction and sentence

after pleading guilty to conspiracy to distribute and possess

with intent to distribute 280 grams or more of cocaine base and

500 grams or more of cocaine in violation of 21 U.S.C. § 846,

and possession of a firearm in furtherance of a drug trafficking

crime in violation of 18 U.S.C. §§ 2, 924(c).                 The Government

agreed to dismiss additional charges, and the parties agreed

pursuant to Fed. R. Crim. P. 11(c)(1)(C) that a sentence of 180

months in prison was the appropriate disposition of the case.

The district court accepted the plea agreement and imposed the

agreed-upon sentence.           Kunjundzic’s attorney has filed a brief

under Anders v. California, 386 U.S. 738 (1967), asserting that

there   are    no   meritorious    grounds   for   appeal    but   raising   the

issues of whether the district court plainly erred under Fed. R.

Crim. P. 11 in accepting Kunjundzic’s guilty plea, and whether

his appellate waiver is valid.             Kunjundzic has filed a pro se

supplemental brief raising additional issues.           We affirm.

              Counsel   first    questions   whether   the    district   court

plainly erred under Rule 11 in accepting Kunjundzic’s guilty

plea, but he concludes there was no plain error.               In his pro se

supplemental brief, Kunjundzic contends that his guilty plea was

not voluntary since it was entered to avoid a longer sentence.



                                       2
            “In     order     for    a     guilty          plea    to        be    valid,        the

Constitution imposes ‘the minimum requirement that [the] plea be

the    voluntary    expression       of     [the          defendant’s]        own        choice.’”

United States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010)

(quoting Brady v. United States, 397 U.S. 742, 748 (1970)).                                      “It

must    reflect    a    voluntary        and       intelligent         choice           among    the

alternative      choices      of   action          open    to    the       defendant.”           Id.

(citation and internal quotations omitted).                            “In evaluating the

constitutional validity of a guilty plea, courts look to the

totality   of     the   circumstances          surrounding         [it],          granting       the

defendant’s       solemn      declaration           of     guilt       a     presumption         of

truthfulness.”      Id. (citation and internal quotations omitted).

            In    federal     cases,      Rule       11     of   the       Federal       Rules    of

Criminal Procedure “governs the duty of the trial judge before

accepting a guilty plea.”            Boykin v. Alabama, 395 U.S. 238, 243

n.5 (1969).        Rule 11 “requires a judge to address a defendant

about to enter a plea of guilty, to ensure that he understands

the law of his crime in relation to the facts of his case, as

well as his rights as a criminal defendant.”                               United States v.

Vonn, 535 U.S. 55, 62 (2002).               We “accord deference to the trial

court’s    decision      as    to    how       best        to    conduct          the     mandated

colloquy.”        United States v. DeFusco, 949 F.2d 114, 116 (4th

Cir. 1991).        A guilty plea may be knowingly and intelligently

made based on information received before the plea hearing.                                      See

                                               3
id.;   see   also    Bradshaw    v.     Stumpf,    545 U.S. 175,    183    (2005)

(trial court may rely on counsel’s assurance that the defendant

was properly informed of the elements of the crime).

             “A federal court of appeals normally will not correct

a legal error made in criminal trial court proceedings unless

the    defendant     first    brought     the   error    to    the    trial       court’s

attention.”       Henderson v. United States, 133 S. Ct. 1121, 1124

(2013)    (citing     United     States    v.     Olano,      507 U.S. 725,     731

(1993)).     Federal Rule of Criminal Procedure 52(b) creates an

exception to the normal rule, providing “[a] plain error that

affects substantial rights may be considered even though it was

not brought to the court’s attention.”               Fed. R. Crim. P. 52(b).

             When a defendant does not seek to withdraw his guilty

plea in the district court, we review any claims that the court

erred at his guilty plea hearing for plain error.                      United States

v. Martinez, 277 F.3d 517, 524, 527 (4th Cir. 2002).                         It is the

defendant’s burden to show (1) error; (2) that was plain; (3)

affecting     his    substantial        rights;    and     (4)      that    we    should

exercise our discretion to notice the error.                        See id. at 529,

532.     To show prejudice, he “must show a reasonable probability

that, but for the error, he would not have entered the plea.”

United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).

             We     have     reviewed     the     record      and    conclude        that

Kunjundzic fails to show any plain error by the district court,

                                          4
and   his    guilty       plea    was    knowing        and    voluntary        based    on   a

totality of the circumstances.                Kunjundzic’s guilty plea was not

rendered involuntary merely because it was entered to obtain the

dismissal of charges and to avoid a longer prison sentence.                                See

Bordenkircher       v.     Hayes,       434 U.S. 357,    363-65      (1978).           He

received a substantial benefit from his plea agreement, because

the Government dismissed additional charges and he was sentenced

below his Guidelines range to the mandatory minimum sentence.

His decision to plead guilty was a voluntary and intelligent

choice among the alternative choices of action open to him.

             Counsel       next     questions       whether      Kunjundzic’s           appeal

waiver is valid.          “Plea bargains rest on contractual principles,

and   each   party       should     receive       the    benefit      of   its    bargain.”

United   States      v.     Blick,      408 F.3d 162,    173   (4th      Cir.    2005)

(citation and internal quotations omitted).                           “A defendant may

waive the right to appeal his conviction and sentence so long as

the waiver is knowing and voluntary.”                         United States v. Davis,

689 F.3d 349,     354    (4th    Cir.     2012)      (citing      United      States      v.

Marin,   961 F.2d 493,    496    (4th     Cir.    1992)).          We    review    the

validity of an appeal waiver de novo, and we “will enforce the

waiver if it is valid and the issue appealed is within the scope

of the waiver.”          Id. (citing Blick, 408 F.3d at 168).                     While the

validity of an appeal waiver often depends on the adequacy of



                                              5
the plea colloquy, the issue ultimately depends on the totality

of the circumstances.               Blick, 408 F.3d at 169.

                  We have reviewed the plea agreement and the Rule 11

hearing, and we conclude that Kunjundzic’s appellate waiver was

knowing and voluntary. ∗              The district court questioned Kunjundzic

concerning the waiver, and Kunjundzic confirmed his agreement.

However, because the Government has not moved to dismiss the

appeal, we decline to enforce the waiver in this appeal.

                  In accordance with Anders, we have reviewed the entire

record          and   have    found     no     meritorious      issues       for    appeal.

Accordingly,          we   affirm     the     district   court’s       judgment.        This

court          requires    that     counsel    inform    his     or    her    client,       in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                         If the client requests

that       a    petition     be   filed,     but    counsel    believes      that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                             Counsel’s motion

must state that a copy thereof was served on the client.

                  We dispense with oral argument because the facts and

legal          contentions    are    adequately       presented       in   the     materials



       ∗
       Additionally, we have reviewed the other issues contained
in Kunjundzic’s pro se supplemental brief, and we conclude that
those issues are without merit.



                                                6
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    7